Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 6 April 2022 have been entered. Claims 1, 23, 7, 15, 20, 38, 39 have been amended. Claims 16-17 have been canceled.  Claims 40, 41 have been added. Claims 1-15, 18-41 are still pending in this application, with claims 1, 20, 38, and 39 being independent.

Allowable Subject Matter
Claims 1-19, 38, 40, 41 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest receiving the image from the camera after the camera operator uses the camera to capture the image with the camera aligned with the position of the virtual carton and having the tilt orientation indicated by the at least one augmented-reality component on the display screen.
Hueso (US Pre-Grant Publication 20120120113 A1) (Figs. 2A-2C) illustrates providing instructions to move a user’s smartphone camera to match the position and orientation of the virtual camera.  This action aligns a physical environment with a virtual environment.  However, Hueso provides arrows to direct the user’s motion.  Hueso does not provide a virtual carton (a generic virtual representation of a smartphone) positioned in the proper location in the AR environment.  As claimed, the user then aligns the physical smartphone (or camera) at the position in real space indicated by the virtual carton.  Hueso merely provides arrows to direct the user’s alignment of the camera with the virtual space.

Regarding claim 38, in light of the allowance of claim 1, the medium in claim 38 is similar and performed by the method in claim 1. Therefore, claim 38 is allowed for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20, 25-28, 30, 32-37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolesov et al. (“Kolesov”, U.S. Pre-Grant Publication 20190028637 A1), in view of Freeman et al. (“Freeman”, US Pre-Grant Publication 20190282324 A1).

Regarding claim 20, Kolesov discloses a method for use in generating a three-dimensional model of at least one body part of a human (Kolesov [0030] discloses a model reconstruction system that generates a 3D model of an object.  Kolesov [0031] generates a 3D model of a foot.) using a camera (Kolesov [0030] may provide a vision system (camera) configured to map and reconstruct a 3D model.);
receiving an image from a camera taken by a camera operator, wherein the camera image includes the at least one body part of the human to be modeled (Kolesov Fig. 4);

Kolesov does not describe a display screen with human-posture-detection-based on-screen guidance,
analyzing the image of the at least one body part to identify the body posture of the at least one body part and the location and orientation of the at least one body part in the image received; 
computer generating and displaying augmented-reality components that provide on-screen guidance on the display screen to guide positioning of the body part; and 
receiving an image from the camera after the body part is positioned based on the guidance of the augmented-reality components.
However, these features are well known in the art as taught by Freeman. For example, Freeman discloses a display screen with human-posture-detection-based on-screen guidance (Freeman Figs. 13A-13C),
analyzing the image of the at least one body part to identify the body posture of the at least one body part and the location and orientation of the at least one body part in the image received (Freeman (Fig. 13B [0319]) illustrates arm positioning lines (1320) that move in a coordinated manner with the acute care provider, showing correct direction and arm position.); 
computer generating and displaying augmented-reality components that provide on-screen guidance on the display screen to guide positioning of the body part (Freeman Fig. 13A (1310); Fig. 13B (1320).); and 
receiving an image from the camera after the body part is positioned based on the guidance of the augmented-reality components.  (Freeman (Fig. 13B [0319]) illustrates arm positioning lines (1320) that move in a coordinated manner with the acute care provider, showing correct direction and arm position.  Freeman [0320] may display arrows to instruct the acute care provider to move closer to the patient.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kolesov’s system for object modeling using augmented reality with Freeman’s mixed reality system for providing instructions for acute care to a clinician because Freeman’s system displays performance monitors (1416), (1430) to indicate correct movement of the user’s arms (Fig 13C [0324]-[0326]).

Regarding claim 25, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov further teaches the method of claim 20, further comprising generating the three- dimensional model of the target object from data from at least one sensor.  (Kolesov [0030] may provide a vision system (camera) configured to map and reconstruct a 3D model.)

Regarding claim 26, the claimed invention for claim 25 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov further teaches the method of claim 25, wherein the sensor is the camera, and wherein the data includes at least one camera image.  (Kolesov [0030] may provide a vision system (camera) configured to map and reconstruct a 3D model.)

Regarding claim 27, the claimed invention for claim 25 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov further teaches the method of claim 25, wherein the sensor is selected from a depth sensor and a LiDAR sensor.  (Kolesov [0030] may provide a depth sensor (general case of LIDAR) to map and reconstruct a 3D model.)

Regarding claim 28, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov further teaches the method of claim 20, wherein the camera operator is the human being imaged and modeled.  (Kolesov (Fig. 4) illustrates a user interface to guide the user.  Kolesov [0048] identifies movements for the client device to gather images for the 3D reconstruction.)

Regarding claim 30, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov further teaches the method of claim 20, further comprising producing an augmented-reality component that provides a visual representation indicating positions and tilt angles for camera placement to generate the camera images as part of the on-screen guidance.  (Kolesov [0030] generates augmented reality (AR) elements describing movements of an image capture device and presents the AR elements to the user.  The user moves the device based on the AR elements.  Kolesov [0064] describes providing cues for the user to position and orient the camera.)

Regarding claim 32, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov further teaches the method of claim 20, further comprising analyzing the images and identifying body parts of the human from the images.  (Kolesov [0049] discloses an object recognition component that recognizes objects in the field of view or image.  Kolesov [0055] uses template-matching or image recognition to identify an object.  Kolesov [0056] provides the example of using object recognition to identify a foot.)

Regarding claim 33, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov further teaches the method of claim 20, further comprising using augmented reality (Freeman (Abstract) superimposes images over a camera view of a patient using AR.) to generate body part contours on the display screen to instruct the human where to position and orient the at least one body part.  (Freeman (Fig. 11 pg. 17 [0312]) illustrates guiding a user to match the user’s physical hand position across a patient’s body guided by virtual hands.  Freeman discusses support for placement of hands on the side or back of the patient (orient).)

Regarding claim 34, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov further teaches the method of claim 20, wherein the camera and the display screen are incorporated into a smartphone.  (Kolesov Fig. 4 [0031])

Regarding claim 35, the claimed invention for claim 34 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov further teaches the method of claim 34, further comprising generating the three- dimensional model of the target object.  (Kolesov [0030] may provide a vision system (camera) configured to map and reconstruct a 3D model.)

Regarding claim 36, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov further teaches the method of claim 20, further comprising: 
using augmented reality to generate a visual representation of a scaling reference object on screen to instruct the camera operator where to place the scaling reference object (Kolesov [0082] uses the augmentation component to position a reference object within the field of view.  A reference object is an object of known dimensions.); 
capturing at least one image of the scaling reference object after placement by the camera operator (Kolesov (Fig. 10 [0082]) generates a reference frame (1006) around the reference object (1002), thus capturing an image of the reference object so that a reference frame can be correctly sized and placed.); and 
determining dimensions of the target object 
using the information from the images of the scaling reference object and known dimensions of the scaling reference object (Kolesov [0088] may determine coordinates of the reference object.  Dimensions of the reference object may be available allowing absolute scale of the scene to be determined.) or 
by providing on-screen instruction to the camera operator to position the camera at a fixed distance from the scaling reference object to provide definite size scale information.

Regarding claim 37, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov further teaches the method of claim 20, further comprising using at least one of sound, voice, haptic feedback, and flash-light as an additional part of the guidance to the camera operator.  (Kolesov [0049] generates user instructions, guidance, or cues for a trajectory, the guidance comprising audio or haptic output.)

Regarding claim 39, Kolesov discloses a computer-readable storage medium storing program code that, when executed on a computer system. (Kolesov Fig. 21)
In light of the rejection of claims 20 and 23, the remaining limitations for the medium in claim 39 are similar and performed by the methods in claims 20 and 23. Therefore, the remaining limitations in claim 39 are rejected for the same reason as claims 20 and 23.

Claim(s) 21-24, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolesov et al. (“Kolesov”, U.S. Pre-Grant Publication 20190028637 A1), in view of Freeman et al. (“Freeman”, US Pre-Grant Publication 20190282324 A1), in view of Chen et al. (“Chen”, US Pre-Grant Publication 20140043328 A1).

Regarding claim 21, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov and Freeman do not describe the method of claim 20, further comprising using the identified body posture, location, and orientation of the at least one body part.
However, these features are well known in the art as taught by Chen. For example, Chen discloses the method of claim 20, further comprising using the identified body posture, location, and orientation of the at least one body part. (Chen (Fig. 10 [0152]) illustrates a posing guide that aids the person in producing a set of images to produce the model.  A pose is interpreted as including posture and orientation as well as foot position.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kolesov’s system for object modeling using augmented reality, Freeman’s mixed reality system for providing instructions for acute care to a clinician with Chen’s system for building and scaling 3D models because Chen’s system records an individual’s body shape for circumstances where the individual's body shape may change [0179].

Regarding claim 22, the claimed invention for claim 21 is shown to be met with explanations from Kolesov, Freeman, and Chen above.
Kolesov further teaches the method of claim 21, further comprising using the identified body posture, location, and orientation to provide real-time on-screen guidance to the camera operator to position and orient the camera at another specified location and orientation for the camera to capture another additional image of the at least one body part.  (Kolesov [0030] generates augmented reality (AR) elements describing movements of an image capture device and presents the AR elements to the user.  The user moves the device based on the AR elements.  Kolesov [0064] describes providing cues for the user to position and orient the camera.  Kolesov (Fig. 3 (340) [0066]) displays at least one movement indicator for capturing multiple images to build the model.  Fig. 4, Fig. 5A)

Regarding claim 23, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov and Freeman, as modified by Chen further teach the method of claim 20, further comprising using the identified body posture, location, and orientation to provide real-time on-screen guidance for the human to adopt an intended posture in front of the camera for the camera to capture at least one additional image of the at least one body part adopting the intended posture.  (Chen (Fig. 10 [0152]) illustrates a posing guide that aids the person in producing a set of images to produce the model.  A pose is interpreted as including posture as well as foot position.  Fig. 10 illustrates multiple poses.  Chen [0152] supports static and interactive (on screen) posing guides.)

Regarding claim 24, the claimed invention for claim 23 is shown to be met with explanations from Kolesov, Freeman, and Chen above.
Kolesov and Freeman, as modified by Chen further teach the method of claim 23, further comprising using the identified body posture, location, and orientation to provide real-time on-screen guidance for the human to adopt another intended posture in front of the camera for the camera to capture another additional image of the at least one body part adopting the intended posture.  (Chen (Fig. 10 [0152]) illustrates a posing guide that aids the person in producing a set of images to produce the model.  A pose is interpreted as including posture as well as foot position.  Fig. 10 illustrates multiple poses.  Chen [0152] supports static and interactive (on screen) posing guides.)

Regarding claim 31, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov and Freeman, as modified by Chen further teach the method of claim 20, further comprising fabricating wearable apparel sized and contoured to custom fit the at least one body part (Chen [0175] produces a model that may be used to produce clothing that will fit the individual for whose body shape the model was made.) or selecting from premade apparel of different sizes to fit the at least one body part.  (Chen [0176] produces a model that may be used to select pre-sized clothing to fit the individual.)

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolesov et al. (“Kolesov”, U.S. Pre-Grant Publication 20190028637 A1), in view of Freeman et al. (“Freeman”, US Pre-Grant Publication 20190282324 A1), in view of Weise et al. (“Weise”, US Pre-Grant Publication 20030021453 A1).

Regarding claim 29, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Freeman above.
Kolesov and Freeman do not describe the method of claim 20, wherein the camera operator is a human other than the human having the at least one body part being imaged and modeled.
However, these features are well known in the art as taught by Weise. For example, Weise discloses the method of claim 20, wherein the camera operator is a human other than the human having the at least one body part being imaged and modeled.  (Weise [0031] scans an object and creates a 3D virtual model.  Weise (Fig. 4 [0087]) illustrates a dental clinician scanning a patient’s teeth.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kolesov’s system for object modeling using augmented reality, Freeman’s mixed reality system for providing instructions for acute care to a clinician with Weise’s system for building a 3D model of physical teeth because with Weise’s system, the clinician moves tip of the scanner over all the surfaces of the patient’s teeth [0087].

Response to Arguments
The Applicants’ arguments (page 15 filed 6 April 2022) regarding the amendments to the drawings is acknowledged.  The Examiner agrees with the Applicants that no new matter is added in the replacement drawings.

Although not argued by the applicants, the Examiner acknowledges the amendments to the specification.  After review, the Examiner did not find new matter added to the amended specification.

The Applicants’ arguments (page 15 filed 6 April 2022) regarding the 35 USC 101 rejections of claims 38, 39 have been fully considered and found persuasive.  The Applicants added “non-transitory” before “computer-readable storage medium”.
Thus, the 35 USC 101 rejections of claims 38, 39 have been withdrawn.

The Applicants’ arguments (page 15 filed 6 April 2022) regarding the 35 USC 112(b) rejection of claim 39 have been fully considered and found persuasive.  The antecedent issue for “second image” has been resolved.  Thus, the 35 USC 112(b) rejection of claim 39 has been resolved.

The Applicants’ arguments (pages 15-17 filed 6 April 2022) regarding the 35 USC 102 rejections have been fully considered but found moot because claims 1-19, 38, 40, 41 have been allowed in this office action.

The Applicants’ arguments (pages 17-19 filed 6 April 2022) regarding the 35 USC 103 rejections have been fully considered.
The Applicants argue (page 18), with respect to claim 20, that Chen does not disclose displaying the mat in Augmented Reality.
The Examiner’s current opinion is use of Chen for claims in this office action may be valid, depending on the content of the claims, because Chen creates 3D models and Kolesov using augmented reality to construct 3D models.
However, with respect to claim 20, the Examiner finds this argument moot because of disclosures in Freeman.  Freeman (Figs. 13A-13C) illustrates continuous monitoring and guidance for positioning of body parts. 
The Applicants argue (page 19) that Freeman does not disclose generating AR components that guide positioning of a body part for image capture and receiving an image after the image is captured.
The Examiner respectfully disagrees.  As described earlier, Freeman (Figs. 13A-13C) illustrates continuous monitoring and guidance for positioning of body parts.  Freeman illustrates positioning of hands for CPR chest compressions.  Freeman monitors the position of arms and hands, and informs the user if the user should reposition arms or move arms differently during chest compressions.

Thus, the 35 USC 103 rejections for claims 20-37 and 39 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613